IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY (Newark)

J & J Sports Productions, Inc., .
Case No. 2:18-cv-13872-CCC-JBC

Plaintiff
v.
: ORDER GRANTING THE

ROYAL N, INC. d/b/a The Court : PLAINTIFF’S MOTION FOR THE
House Inn a/k/a The Patio Bar; : ENTRY OF DEFAULT JUDGMENT
and Yesica Mendez a/k/a Jessica : (AS TO BOTH DEFENDANTS)
Mendez :

Defendants

Default having been entered in this action on or about February 24, 2019
against Defendants ROYAL N, INC. d/b/a The Court House Inn a/k/a The
Patio Bar and Yesica Mendez a/k/a Jessica Mendez (hereinafter “Defendants”)
and the Plaintiffs Motion for the Entry of Default Judgment (as to Both
Defendants) and documentation in support thereof having been filed on or about
March 8, 2019, and having been served on the Defendants and notice given and
no appearance by the Defendants having been made in person or in writing and
all other requirements for entry of default judgment pursuant to Federal Rule
Civil Procedure 55 having been satisfied, now therefore

IT IS HEREBY ORDERED AND ADJUDGED that JUDGMENT be entered
against Defendants and in favor of J & J Sports Productions, Inc. for violations
of 47 U.S.C. § 605(e}(3)(C)(i)(I) and (e)(3)(C)(ii) in the amounts of $5,400.00 and

$15,000, respectively.
IT IS FURTHER ORDERED that Plaintiff may submit its request for
costs and reasonable attorneys’ fees pursuant to.47 U.S.C. § 605(e}(3)}(B)(iii)
within 30 days of the entry of Judgment herein.

(~_- C—

June 19, 2019

 

Honorable Claire C. Cecchi, U.S.D.J.
